Citation Nr: 0012488	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from January 1951 to June 
1952.

This appeal arises from an August 1997 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran has made no assertion that his disabilities 
have increased in severity or that he meets any of the 
criteria for special monthly pension.

2.  The evidence in the record does not raise a plausible 
claim of entitlement to special monthly pension.


CONCLUSION OF LAW

The claim for entitlement to special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate is not well grounded.  38 U.S.C.A. §§ 1521, 5107 (West 
1991); 38 C.F.R. § 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

A rating decision in October 1969 found the veteran 
permanently and totally disabled for pension purposes because 
of non-service connected disabilities.  The disabling 
conditions were severe anxiety reaction rated at 50 percent 
and chronic severe bronchial asthma rated at 30 percent, for 
a combined schedular evaluation of 70 percent.

In August 1997, the veteran's representative submitted a 
statement from the veteran and an examination of the veteran 
for housebound status or permanent need for regular aid and 
attendance, dated also in August 1997.  The veteran's 
statement said merely that he was sending the VA Form 21-2680 
(the examination report) and gave the name and address of the 
doctor who completed the report.

The August 1997 examination report showed that the veteran 
was accompanied to the place of the examination, but no nurse 
or attendant was indicated.  His complaints were psychosis 
and shortness of breath because of bronchial asthma.  He was 
noted to be well dressed and well nourished, but underweight.  
On examination, there were no limitations of the upper 
extremities, lower extremities, spine, trunk, or neck.  The 
veteran was able to walk without assistance.  No pathology, 
including the effects of advancing age, was noted to affect 
his ability to perform self care, to ambulate, or to travel 
beyond the premises of the home.  The description of what he 
did in a typical day stated that he went to appointments, did 
shopping, got his meals, and did personal things.  It was 
indicated that he required no assistance and left his home 
two to three times a week.  No aids for locomotion were 
required.  The diagnoses were schizophrenia, chronic, 
undifferentiated type, and bronchial asthma.  The examiner 
certified that daily skilled services were not needed.

In August 1997, the RO denied entitlement to special monthly 
pension and notified the veteran.

In January 1998, the veteran submitted a statement in support 
of claim that he identified as a formal NOD [notice of 
disagreement] with the denial of his claim.  He did not state 
the basis for his disagreement or make any assertions 
pertinent to the claim.

In an Appeal to Board of Veterans' Appeals (Board) (VA Form 
9), received in May 1998, the veteran said he wished to 
continue his appeal to the Board.  He requested examinations 
and enclosed a medical certificate.  He identified no error 
of fact or law in the statement of the case, and made no 
assertions as to his need for aid and attendance or the 
criteria for benefits at the housebound rate.  The private 
medical statement, dated in April 1998, enclosed with the 
Form 9, states that the veteran had been receiving treatment 
for schizophrenia since July 19, 1960.

The veteran was given a VA aid and attendance or housebound 
examination in March 1999.  The veteran reported a long-
standing history of bronchial asthma.  He claimed he 
experienced at least one episode of asthma every month in 
which he had shortness of breath associated with a sense of 
tightness of the chest and labored breathing.  He indicated 
that he would be treated on these occasions at a local health 
facility with oral bronchodilators and that he purchased 
Isuprel inhalers.  He reported one psychiatric 
hospitalization shortly after his military service and 
receiving psychiatric treatment since then.  He complained of 
nervousness and of hand tremors when nervous.  He reported a 
history of fracturing the first toe of his left foot in 1993.  
The veteran was accompanied to the examination by his wife 
and came in a private car.  He was not bedridden; he was not 
hospitalized; and his best corrected vision was not 5/200 or 
worse.  He appeared mentally sound and capable of managing 
his benefit payments.  The veteran reported that, on a 
typical day, he would wake, walk to the bathroom for the 
needs of nature, rinse his mouth, wash his face, brush his 
teeth, and, once a week, shave.  He would then also bathe.  
He would also dress and have breakfast at the table by 
himself.  He lunched at mid-day and took an afternoon nap.  
He watched television.  He only left home for medical 
appointments.  Most of the time, he was driven to these by 
his son.  He ate dinner around 6 p.m. and watched television 
and talked with his wife until going to bed around 9:30 or 10 
p.m. 

On examination, the veteran was clean and unshaven.  He was 
well developed and well nourished, with erect posture.  His 
gait was normal, and he was capable of walking well with 
adequate propulsion and balance but with a deficit in weight 
bearing.  The veteran was able to walk an undetermined 
distance but complained of buckling of the knees after 
walking for a while.  The examiner recommended a wooden cane 
to aid ambulation.  There was no limitation of motion or 
deformities of the spine, trunk, or neck.  There were no 
restrictions involving the upper extremities.  The examiner 
noted the veteran was able to carry out activities of daily 
living and attend to the needs of nature without assistance.  
The veteran could leave his home whenever necessary to attend 
medical appointments and to purchase groceries, go to church, 
and go to the barber shop.  The examiner noted that he should 
be accompanied because of the danger of falls.  The diagnoses 
included history of bronchial asthma and history of spiral 
fracture of the third left toe.  The report of March 1999 VA 
x-rays of the left knee indicates an impression of a normal 
study.  

The report of a March 1999 VA mental disorders examination 
noted that the veteran lived with his wife and sister.  He 
had a longstanding history of anxiety and was followed at a 
mental health center.  The veteran was casually dressed, 
adequately groomed, and was aware of the interview situation 
and in contact with reality.  The veteran was very tense and 
guarded, very shy and withdrawn, and not spontaneous with 
answers.  Answers were relevant and coherent.  There were no 
delusions, hallucinations, or suicidal or homicidal ideas.  
Affect was constricted and the mood was tense and 
apprehensive.  He was oriented in person, place, and time.  
Memory and intellectual functioning were preserved.  Judgment 
was fair and insight was poor.  The Axis I diagnosis was 
generalized anxiety disorder and the Axis V global assessment 
of functioning (GAF) was 50.  The examiner commented that it 
did not appear that the veteran's neuropsychiatric condition 
prevented him from performing activities of daily living.


II.  Legal analysis

The threshold matter to be resolved is whether this claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A claimant has, 
by statute, the duty to submit evidence that a claim is well 
grounded.  The evidence must "justify a belief by a fair and 
impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  Where such evidence is 
not submitted, the claim is not well grounded, and the 
claimant's initial burden is not met.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

A veteran of a war who is permanently and totally disabled 
from non-service connected disabilities not the result of his 
or her own willful misconduct may be entitled to payment of 
pension.  38 U.S.C.A. § 1521(a) (West 1991).  The appellant 
has been determined to be entitled to pension.  A veteran 
receiving such a pension may be entitled to special monthly 
pension if the veteran requires regular aid and attendance or 
if the veteran has one disability rated as permanent and 
total and additional disabilities independently ratable at 60 
percent disabling or more or the veteran is permanently 
housebound by reason of disabilities.  38 U.S.C.A. § 1521(d) 
and (e) (West 1991).

A claimant who is helpless or so nearly helpless as to 
require the regular aid and attendance of another person will 
be determined to be in need of aid and attendance.  The 
criteria for assessing the need for aid and attendance 
require that the person be blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, or that the person be a patient in a nursing home 
because of physical or mental incapacity, or that a factual 
need for aid and attendance be demonstrated under specific 
criteria set out in regulations.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351(b) (1999).  In order to determine 
that a factual need for aid and attendance is supportable, 
the following factors must be considered:  inability of a 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of special orthopedic or prosthetic appliances; inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards incident to his daily environment.  A claimant 
who is bedridden as a result of a condition that requires 
remaining in bed, as opposed to a condition for which bed 
rest is prescribed or undertaken voluntarily, may be 
determined to need aid and attendance.  38 C.F.R. § 3.352(a) 
(1999).

A veteran who is not in need of regular aid and attendance 
may be entitled to special monthly pension at the housebound 
rate if the veteran has a single permanent disability rated 
at 100 percent and additional disability or disabilities 
independently ratable at 60 percent or more or if the veteran 
is permanently housebound.  "Permanently housebound" means 
that the veteran must be substantially confined to the house, 
ward, or immediate premises due to a disability or 
disabilities which are reasonably certain to remain 
throughout the veteran's lifetime.  38 U.S.C.A. §§ 1502(c), 
1521(e) (West 1991); 38 C.F.R. § 3.351(d)

A claim for special monthly pension benefits is well grounded 
if the claimant asserts that the disabling conditions have 
either increased in severity such that he would meet the 
criteria for such benefits (cf. Proscelle v. Derwinski, 2 
Vet. App. 629 (1992)) or presents evidence that renders it 
plausible that he might meet the factual criteria for special 
pension because of the need for aid and attendance or at the 
housebound rate.  Although a claimant need not offer 
conclusive evidence to support a plausible claim, the claim 
must be accompanied by evidence.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  Mere assertions are not enough; 
there must also be supporting evidence, and it must be 
evidence that would "justify a belief by a fair and 
impartial individual" that the claim is plausible.  Id. 

In this case, the veteran has made no factual allegations at 
all.  His only communications have been in the nature of 
transmittal memoranda or bare statements of disagreement.  He 
has not claimed increase in disability or factual need for 
aid and attendance, nor has he alleged that he is, in fact, 
prohibited from leaving his house.  The veteran has been 
utterly silent as to the basis for his claim for increased 
pension benefits.  Even looking to the examination reports 
for evidence of an assertion that might render the veteran's 
claim plausible is fruitless.  He takes care of his personal 
functions and needs without assistance; he leaves the house 
for appointments, shopping, or church; he does not require 
assistance to ambulate.  His only limitation in getting out 
and about appears to be that his wife or son must accompany 
him in case his knee gives out.

Neither is there any medical evidence that would render his 
claim plausible.  The medical evidence he has submitted, and 
that from the VA examinations, offers no shred of evidence in 
support of his claim.  In fact, it is entirely adverse to his 
claim.  The medical evidence is that he is not blind, is not 
a patient in a nursing home, and does not meet any of the 
criteria for establishing factual need for aid and 
attendance.  He dresses and undresses himself and keeps 
himself clean and presentable; he has no orthopedic 
appliances that require adjustment; he has no limitations of 
the upper extremities; he attends to the wants of nature; he 
does not require regular assistance to protect himself from 
the hazards incident to his daily environment.  He is not 
bedridden.  This is what the medical evidence shows, and it 
cannot reasonably be said to justify a belief by a fair and 
impartial individual that the claim is plausible.

As to the claim for benefits at the housebound rate, the 
veteran's disabling conditions do not meet the schedular 
criteria of a single permanent disability rated at 100 
percent and additional disability rated at 60 percent, and he 
has made no statement or assertion that his disabilities 
should be so evaluated.  The medical evidence shows that he 
is not substantially confined to the immediate premises 
because of disability.

There being no allegation by the veteran that his 
disabilities have increased in severity, and there being no 
medical or other evidence that would even raise a reasonable 
possibility that the veteran might meet any of the criteria 
for special monthly pension, the veteran has not presented a 
plausible claim.

VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  38 
U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998); 
Morton v. West, 12 Vet. App. 477 (1999).  "[U]nder section 
5107, absent the submission and establishment of a well-
grounded claim, the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim."  
Morton, 12 Vet. App. at 486.

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  Nothing in the record suggests the existence of 
evidence that might render the veteran's claim plausible.  
Although there is evidence he is in receipt of Social 
Security benefits, the fact of his permanent and total 
disability is not in issue, as he has been in receipt of VA 
pension benefits for many years, and the veteran has given no 
indication that these records might show any of the criteria 
needed for special pension benefits.  Nor is there any 
indication that his outpatient psychiatric treatment records 
might render his claim plausible, particularly in view of the 
medical evidence that is of record.

The claim is not plausible, and the appeal must fail, because 
the Board has no jurisdiction to adjudicate such a claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound is denied.



		
	J. SHERMAN ROBGERTS
	Member, Board of Veterans' Appeals

 

